Title: To Thomas Jefferson from Benjamin Fessenden, 29 October 1808
From: Fessenden, Benjamin
To: Jefferson, Thomas


                  
                     
                     State of North CarolinaWashington CountyOctober 29th. 1808
                  
                  The Death of Mr. William Keais the late Collector of the Customs for the port of Washington has caused a Vacancy in that Office and as another person will be appointed to Supply his place we the Undersigned without wishing to Interfere in the Official duties of the President hope that it may not be considered presumptious in us to recommend Mr. Jorden Shepherd formerly our neighbour and now a resident of the county of Pitt as a man of Sobriety integrity fidelity and talents one who is in easy Circumstances, a warm republican, and a great Supporter of the present administration, and in our estimation, well qualified in all respects to fill that office
                  
                     Benja Fessenden 
                     
                     [and 27 other signatures]
                  
               